Citation Nr: 0204955	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-06 242A	)	DATE
	)
	)


THE ISSUE

Whether a December 1971 Board of Veterans' Appeals (Board) 
decision denying service connection for depressive neurosis 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Cindy B. Smith, Esquire


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The moving party served on active duty from February 1967 to 
September 1969, with an additional three months and 26 days 
of credited active service.

This matter comes before the Board on remand from the Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court") based on a Joint Motion for Remand and Stay of 
Proceedings, filed and granted in May 2001.  

The Board initially reviewed the CUE motion in August 2000, 
at which time, the Board denied the motion.  The CUE motion 
challenges a December 22, 1971, Board decision, which denied 
service connection for depressive neurosis.

The May 2001 order of the Court was based upon the Joint 
Motion for Remand.  The sole basis for the Joint Motion was 
Disabled American Veterans, et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), which invalidated a part of 38 C.F.R. 
§ 20.1404(b).   The moving party was provided an opportunity 
to submit additional argument and has done so.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A. 5107 (West 
Supp. 2001) (hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that in 
Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc), the 
Court held that the provisions of the VCAA are not applicable 
to a Board CUE claim.  Accordingly, no further action is 
required in light of the new legislation.


FINDINGS OF FACT

1.  The December 1971 Board decision was supported by the 
evidence of record and correctly applied the controlling law 
and regulations then in effect.

2.  The December 1971 Board decision contained no legal or 
factual error of such nature that the result would have been 
manifestly different but for the error.




CONCLUSION OF LAW

There was no CUE in the December 1971 decision of the Board 
denying service connection for depressive neurosis.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1403, 
20.1404(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(b) General.  Clear and unmistakable error 
is a very specific and rare kind of error.  
It is the kind of error of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error.  Generally, 
either the correct facts, as they were 
known at the time, were not before the 
Board or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed. -(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error. -(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board notes that the final regulations governing the 
adjudication of CUE motions also provide:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart.

38 C.F.R. § 20.1404(a).

The originally promulgated Rule 1404(b) (38 C.F.R. 
§ 20.1404(b)), further stated that:

(b) Specific Allegations Required: The motion 
must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis 
for such allegations, and why the result 
would have been manifestly different but for 
the alleged error.  Non-specific allegations 
of failure to follow regulations or failure 
to give due process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement of 
the previous sentence.  Motions that fail to 
comply with the requirements set forth in 
this paragraph shall be denied.  (Emphasis 
added.)

The United States Court of Appeals for the Federal Circuit 
reviewed the CUE regulations and held that in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Accordingly, that portion of Rule 
1404(b) in italics was invalidated.  Disabled American 
Veterans, et al. V. Gober, 234 F.3d 682 (Fed. Cir. 2000).  

Subsequently, Rule 1404(b) of the Board's Rules of Practice 
was amended to provide:

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual 
basis for such allegations, and why the 
result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations 
or failure to give due process, or any other 
general, non-specific allegations of error, 
are insufficient to satisfy the requirement 
of the previous sentence.  Motions which fail 
to comply with the requirements set forth in 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

66 Fed. Reg. 35902-35903 (July 10, 2001).
 
Analysis

At the time of the Board's August 2000 determination, the 
Board found that the arguments raised by the moving party 
failed to state a valid claim of CUE.  The Board concluded 
that the moving party's arguments rose no higher than a 
dispute over how the Board weighed and evaluated the facts in 
1971.  The Board pointed out the positive and negative 
evidence of record in 1971.  The Board emphasized that there 
was no competent medical evidence of record in 1971 
demonstrating the presence of a psychiatric disability in 
service.  Likewise, the Board noted there was no competent 
medical evidence of record in 1971 linking a depressive 
neurosis to the period of service.  

Following the Court's remand, the moving party submitted 
additional and more detailed pleadings.  The Board findings 
these pleadings effectively subsume the arguments originally 
raised.  Therefore, the Board will summarize each new 
allegation and address them sequentially.  

A.  The Board's failure to consider and apply the provisions 
of 38 C.F.R. § 3.303(d) in its determination, whether the 
moving party's depressive neurosis was related to his 
military service, constitutes CUE.

A review of the record does show that the Board's 1971 
decision did not cite 38 C.F.R. § 3.303(d).  However, in 
order for CUE to exist, there must be an error of law or fact 
that changes the outcome.  The record at that time 
demonstrated that there was only one psychiatric diagnosis of 
record, depressive neurosis.  The Board's rejection of the 
"diagnosis" of "war neurosis," either implicitly or 
explicitly, does not rise to CUE.  The lay claimant's 
statement that he had been told his initial diagnosis was 
"war neurosis" was not supported by the clinical evidence 
of record.  The record before the Board in 1971, 
specifically, the hearsay from the lay claimant about a "war 
neurosis" diagnosis did not incontrovertibly establish this 
fact in light of the clinical record that was to the 
contrary.  Thus, the implicit or explicit rejection of the 
lay report of a diagnosis on the record in 1971 involved only 
a question of weighing and evaluating the evidence. 

There was no medical evidence linking the only diagnosed 
psychiatric disability, depressive neurosis, to service or a 
service connected disability.  The hospitalization summary 
from July to August 1970 simply contained transcribed lay 
accounts of medical history, not medical opinion evidence 
linking depressive neurosis to service or service connected 
disability.  Disagreement as to how the facts were weighed or 
evaluated has been specifically precluded as a basis for CUE 
in Rule 1403(d)(3).  The moving party points to no specific 
evidence that undebatably demonstrates his entitlement to 
service connection for depressive neurosis.  The Board will 
further address whether the 1971 Board decision contained CUE 
in light of the medical history in the July to August 1970 
hospital summary and the other evidence of record at that 
time in (D) below. 

B.  The Board's reliance upon its own unsubstantiated medical 
opinion that the moving party's emotional condition was the 
result of his inability to find employment rather than any 
incident of service constitutes CUE.

The motion alleging CUE cites no legal authority existing in 
1971 to support the claim of CUE.  The authorities cited to 
support the finding of CUE consist entirely of case law dated 
from 1991 to 1999.  No authority is provided to justify the 
retroactive application of this case law in a CUE claim.  As 
described above, the law governing CUE is precisely to the 
contrary-legal error must be based upon the law as it 
existed at the time of the determination under challenge.  
Moreover, in the Board's view, any argument on this point 
would have to address: (a) Why between 1933 and 1988 the 
Board was comprised of panels, including a medical member who 
contributed his or her medical expertise; and (b) explain why 
the structure of the Board and participation by the medical 
members was ultra vires under the law as it existed in 1971.

C.  The Board's failure to consider whether the moving 
party's depressive neurosis was consistent with the condition 
or hardships of his combat service in the absence of clear 
and convincing evidence to the contrary constitutes CUE.

The record before the Board in 1971 included lay assertions 
by the moving party that he was shot at during resupply 
missions in Vietnam.  The service administrative records then 
before the Board showed no award or decoration indicating 
combat service.  The only relevant award consisted simply of 
the Vietnam Service Medal with Bronze Service Star (VSM 
w/1BSS).  This award failed to even indisputably establish 
service in the Republic of Vietnam, as opposed to service in 
the theater in support of operations in Vietnam.  His duties 
were identified as that of a pilot and his unit was a 
squadron attached to the Military Airlift Command (MAC).  
None of this evidence incontrovertibly established 
participation in "combat with the enemy."    Whether the 
lay evidentiary assertion of combat or the service 
administrative records demonstrated combat service for the 
purpose of applying of 38 U.S.C.A. § 1154(b), therefore, 
involved the weighing and evaluation of the evidence.  This 
can not rise to the level of CUE.  20.1403(d)(3).  Since the 
question of whether 38 U.S.C.A. § 1154(b) applied was 
dependent upon a question of fact that required the weighing 
and evaluating of evidence, the failure to consider or apply 
38 U.S.C.A. § 1154(b) can not rise to the level of CUE in 
this matter.  As previously stated, disagreement as to how 
the facts were weighed or evaluated has been specifically 
precluded as a basis for CUE in Rule 1403(d)(3).  

D.  The VA's failure to obtain outpatient treatment records 
or provide an examination pertaining to the moving party's 
depressive neurosis constitutes grave procedural error.

The moving party's attorney cites as the underlying authority 
for this argument Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).   In a subsequent decision, the United States Court of 
Appeals for the Federal Circuit further addressed Hayre in 
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  The Cook 
Court found that the holding in Hayre, despite its broad 
language in places, was limited to the factual situation 
where the RO had breached the duty to assist by failing to 
obtain pertinent service medical records specifically 
requested by the claimant and then failing to provide the 
claimant with notice explaining the deficiency.  The Federal 
Circuit added that insofar as the judicially created concept 
of "grave procedural error" was applicable to render prior 
adjudications nonfinal, the error must be one based on 
objective facts, not an exercise in judgment.  

Thereafter, the Federal Circuit vacated its judgment in Cook, 
withdrew the decision, and granted en banc rehearing.  Cook 
v. Principi, No. 00-7171 (Jan. 4, 2002) (en banc).  The 
Federal Circuit ordered briefing on whether Hayre should be 
overruled, and if Hayre is overruled, whether the failure of 
the duty to assist could constitute CUE under 38 U.S.C. § 
5109A.  Accordingly, the case law regarding "grave 
procedural error" as a basis for CUE or to render a prior 
adjudication nonfinal remains uncertain.  

Although clearly the Cook decision is no longer controlling 
legal authority, the Board finds its reasoning persuasive.  
Thus, the Board holds that Hayre is limited to the factual 
situation where the RO had breached the duty to assist by 
failing to obtain pertinent service medical records 
specifically requested by the claimant and then failed to 
provide the claimant with notice explaining the deficiency.  
Any other language or implication in Hayre is dicta.  
Therefore, failure to obtain VA outpatient records or a VA 
examination is not a "grave procedural error" contemplated 
by Hayre.  Moreover, obtaining records or an examination far 
more clearly falls into the category of the duty to assist, 
and a failure of the duty to assist can not rise to the level 
of CUE.  20.1404(d)(2).  See Simmons v. West, 13 Vet. App. 
501, 506-07 (2000).

The Board further finds that, even assuming the additional 
records were obtained and they were favorable, it is not 
absolutely clear that the outcome would change.  The record 
before the Board in 1971 contained no indication of a 
psychiatric disability in service.  This record expressly 
included a report of an examination for separation from 
service where the moving party denied the existence of any 
psychiatric symptoms and was found clinically to be normal.  
The original claim for compensation benefits, received at the 
time of discharge from service in September 1969, contained 
no reference to a psychiatric disability.  A second claim for 
compensation benefits, received in September or October 1969, 
contained no reference to a psychiatric disability.   As the 
Board pointed out in its 1971 determination, in a statement 
to the VA dated in October 1969 concerning educational 
matters, the moving party reported, in part, that "I am 
having difficulty finding employment and am beginning to 
become anxious." 

The VA examination conducted in March 1970 contained no 
complaints, statements of medical history, or findings 
indicating the presence of a psychiatric disability.  
Multiple pieces of correspondence from the moving party in 
1970, as well as a hearing in May 1970, contained no 
reference to psychiatric complaints.  As late as early June 
1970, correspondence from the moving party's representative 
concerning his other claims made no mention of any 
psychiatric complaints or symptoms.  

The first reference to a psychiatric disability was in a 
statement from the moving party in June 1970.  In statements 
in July and August at least, he referred to being diagnosed 
with a "war neurosis," or reported that "war neurosis" was 
the preliminary diagnosis during a period of VA 
hospitalization.  The actual summary of the VA 
hospitalization in July and August 1970 reflected a diagnosis 
of depressive neurosis "severe".  The background history 
contained references to the inability of the moving party to 
"re-establish himself" post service "although he did 
enroll in a graduate course."  He reportedly felt: 

alienated from his peers and from his girl friend, 
unable to tolerate closeness and unable to 
understand why.  Patient has suffered from several 
nightmares, guilt over the easy job that he had in 
the Air Force which consisted of flying caskets 
back from Vietnam.  Patient felt helpless to deal 
with this memory, became sleepless, spend many 
nights walking the street and then developed 
thoughts of suicide and fear that he might lose 
control and act out against himself, his parents 
or his girl friend.  In the hospital, the patient 
readily involved himself in discussing problems 
but out side of therapy had been able to manage 
quite well on full privileges.  Psychological 
evaluation suggested the patient was quite 
disturbed although he still maintains control.

In correspondence dated in August 1970, the moving party 
acknowledged that he was not treated for nervous or emotional 
problems in service "because I did not become aware of my 
difficulties that were building up because of the service 
until I had been out for a few months."  He described 
difficulties obtaining employment post service that he 
attributed to his back disability and indicated that he 
became depressed as in several interviews several times a 
week he realized that he needed a much more specialized job 
than a general one he was qualified for in education but not 
in health.  He further stated he also began having nightmares 
of the casualties he flew out.  

In an August 1971 statement, he described duties in service 
as a pilot.  He indicated he believed he began having 
emotional or psychiatric symptoms in service and that his 
duties included flying into Vietnam and hauling out bodies or 
casualties in his aircraft.

At the time the Board reviewed the claim in 1971, the 
evidence of record contained obvious conflicts concerning the 
statements of medical history provided by the moving party.  
Any fact finder would have considered the probative value 
that should be assigned to the positive evidence in support 
of the claim in the form of the statements of medical history 
provided by the moving party from June 1970 onwards 
pertaining to the date of onset and character of 
manifestations.  Resolving this question would also require 
the fact finder to assess the probative value that should be 
assigned to the extensive negative evidence.  That negative 
evidence included the silence of the service medical records 
for complaints, statements of medical history, or findings of 
a psychiatric disability.  The negative evidence also 
included the flat denial by the moving party on his report of 
medical history at the time of the separation examination of 
any psychiatric manifestations and the silence of original 
claims for compensation benefits concerning a psychiatric 
disability.   That silence could be evaluated in light of the 
fact that while the moving party remained silent about any 
psychiatric disability, he was advancing claims for service 
connection for another disability.  Obviously, if he was 
aware that compensation benefits were available for a 
disabling condition he believed was due to service, his 
failure to mention a psychiatric disability at the time he 
was filing other claims proximate to his separation from 
service raised obvious inferences as to the presence of 
manifestations and their relationship to service.  The 
negative evidence further extended to the silence of the 
original VA examination in March 1970 with regard to 
subjective or objective indication of a psychiatric 
disability.  The record further included a statement that was 
provided proximate to service suggesting the moving party 
perceived a link between psychiatric manifestations and his 
post service difficulties in securing employment.  

Even assuming later dated outpatient treatment records or an 
examination report contained favorable evidence, it is not 
absolutely clear the moving party would have prevailed.  A 
Board decision denying the claim would have been supportable 
on the basis that more weight should be assigned to the 
negative evidence than the positive evidence as to the 
statements of medical history provided by the moving party.  
Later dated evidence, by definition, could not substantiate 
the correct medical history prior to June 1970, nor would a 
medical opinion be more probative than the factual 
predicates, including the medical history, upon which it was 
based.

The arguments advanced in this motion include the related 
allegation that the Board applied the wrong legal standard by 
looking only to whether the disability was manifest in 
service.  The 1971 Board decision expressly found not only 
that no psychiatric disability was present in service, but 
also that the only diagnosed disability then of record, 
depressive neurosis, was not shown in service or to be 
related to any incident of service.  This clearly covered the 
question of whether a psychiatric disability diagnosed post 
service was due to service on any basis.

In summary, while the moving party has raised clear and 
specific allegations of CUE of fact and law, the Board 
concludes that CUE is not shown based on the facts of record 
at the time of the Board's decision in 1971 denying service 
connection for depressive neurosis and the law and 
regulations then in effect.  Therefore, the claim to revise 
or reverse the Board's decision in 1971 on the basis of CUE 
is denied.


ORDER

The motion to revise or reverse the December 1971 decision of 
the Board denying service connection for depressive neurosis 
on the basis of CUE is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



